JUDGMENT

PER CURIAM.
These consolidated appeals were considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. RApp. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s orders filed March 5, 2009, and March 24, 2009, be affirmed. The district court correctly dismissed the complaint under Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim upon which relief could be granted. Hollister v. Soetoro, 601 F.Supp.2d 179 (D.D.C.2009). Moreover, the district court did not abuse its discretion in determining that counsel had violated Federal Rule of Civil Procedure 11(b)(2) and in imposing a reprimand as the sanction for his part in preparing, filing, and prosecuting a legally frivolous complaint. Hollister v. Soetoro, 258 F.R.D. 1 (D.D.C.2009). Appellants have provided no reasonable basis for questioning the impartiality of the district court judge. See Liteky v. United States, 510 U.S. 540, 114 S.Ct. 1147, 127 L.Ed.2d 474 (1994).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C. Cir. Rule 41.